—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 5, 1990, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The decision of the Board from which claimant now attempts to appeal was filed and mailed on October 5, 1990. Claimant did not file an appeal to this Court, however, until December 8, 1992. Under the circumstances, claimant’s appeal must be dismissed as untimely (see, Labor Law § 624). In any event, substantial evidence exists in the record to support the Board’s decision.
Cardona, P. J., Mikoll, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.